Citation Nr: 1644513	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  15-22 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

V-N Pratt, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1959 to September 1961.

The matter comes before the Board of Veterans' Appeals ("Board") on appeal from an October 2013 rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in Waco, Texas, which denied service connection for bilateral hearing loss.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran claims entitlement to service connection for bilateral hearing loss as a result of his active service as a field artillery unit commander and being exposed to noise from 105mm and 155mm howitzer artillery fire, as well as weekly infantry training using the M1 rifle.  

In this regard, the September 2013 VA audiologist ("VA examiner") diagnosed the Veteran with sensorineural hearing loss bilaterally.  See 38 C.F.R. § 3.385 (2016) (For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz ("Hz") is 40 decibels ("dB") or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.).  The VA examiner opined that the Veteran's hearing loss was less likely than not related to active service, based on evidence of audiological records at enlistment and separation from active duty which show pure tone thresholds within normal limits, as well as the fact that the Veteran "passed" whispered voice tests throughout his active service.  

The VA examiner's opinion is, however, inadequate to decide this claim, in that the VA examiner based the negative etiological opinion solely upon the lack of evidence of complaints or treatment for auditory symptoms in the Veteran's service treatment records.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied entirely on the absence of evidence in the STRs to provide a negative opinion).

In this regard, the absence of evidence of an auditory pathology in the service treatment records does not preclude service connection.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (holding that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (finding that the lack of documented hearing loss while in service is not fatal to a claim for service connection.).

Additionally, in determining that the Veteran did not experience any in-service hearing problems, the VA examiner failed to address the presence of any threshold shifts between entry and discharge records that could indicate an in-service auditory pathology.  In this regard, the Board notes that a review of the record reflects a 15dB shift at 4000Hz in the left ear between the Veteran's entrance exam in October 1959 and his separation exam in August 1961.  

Therefore, on remand, a new VA audiological examination should be conducted to determine the nature and likely etiology of the Veteran's bilateral hearing loss.

Finally, since the claim is being remanded, any recent records of VA treatment should also be obtained.  See 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (c) (2016); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain any outstanding VA treatment records, if any, and associate them with the electronic claims file.

2.  After the above development has been completed, schedule the Veteran for a VA audiological examination, conducted by a state-licensed audiologist.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examination must include a pure tone audiometry test and a controlled speech discrimination test using the Maryland CNC word list.

After reviewing the file, eliciting a full medical history from the Veteran, conducting an examination of the Veteran, and performing any clinically indicated diagnostic testing, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified hearing loss had its clinical onset during active service or is related to any in-service disease, event, or injury, including specifically military noise exposure.

In providing this opinion, the VA examiner should consider and address the Veteran's competent account of experiencing in-service acoustic trauma and resultant auditory symptomatology during and since his active service.

In providing this opinion, the examiner should also note the Veteran's reported history of in-service noise exposure during his period of service.  The examiner must also consider and address the results of the Veteran's October 1959 enlistment audiogram and his August 1961 separation audiogram, and state whether a comparison of the audiometric results indicates a significant shift in pure tone threshold.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

3.  Then, review the claims file and ensure that all requested development actions have been conducted and completed in full.  If any VA examination report or opinion does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

4.  Finally, after completing any other development that may be indicated, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).




